—In an ac*618tion, inter alia, to recover damages for the payment of unauthorized withdrawals, the plaintiffs appeal from so much of an order of the Supreme Court, Suffolk County (Oliver, J.), dated February 14, 2002, as denied that branch of their motion which was for summary judgment on the issue of liability against the defendant Marine Midland Bank and granted the cross motion of that defendant for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiffs waived their right to bring this action against the defendant Marine Midland Bank (hereinafter the Bank) by failing to notify the Bank of the unauthorized withdrawals within 14 days after the account statements itemizing these transactions were made available to them, as required by the deposit account agreement (see Marino, Ltd. v Bank of N.Y., 250 AD2d 485 [1998]; Radon Constr. Corp. v Colwell, 248 AD2d 366 [1998]; Qassemzadeh v IBM Poughkeepsie Empls. Fed. Credit Union, 167 AD2d 378 [1990]; Retail Shoe Health Commn. v Manufacturers Hanover Trust Co., 160 AD2d 47 [1990]). Accordingly, summary judgment was properly granted in favor of the Bank.
The plaintiffs’ remaining contentions are without merit. Santucci, J.P., Luciano, H. Miller and Cozier, JJ., concur.